UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1416


In Re:   GODFREY L.C. PHELPS,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:13-cv-01648-JFM)


Submitted:   June 10, 2014                  Decided:   June 13, 2014


Before GREGORY, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Godfrey L.C. Phelps, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Godfrey L.C. Phelps has filed a petition for writ of

mandamus       seeking    an   order      directing      the    removal    of   District

Judge Motz, as well as other relief.                           Mandamus relief is a

drastic     remedy       and     should    be     used    only     in     extraordinary

circumstances.       Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); United States v. Moussaoui, 333 F.3d 509, 516-17

(4th Cir. 2003).           Further, mandamus relief is available only

when the petitioner has a clear right to the relief sought.                           In

re First Fed. Sav. & Loan Ass’n, 860 F.3d 135, 138 (4th Cir.

1988).     Because Phelps cannot show a clear right to the relief

he seeks, we deny his petition for writ of mandamus.                            We also

deny Phelps’ motions to proceed in forma pauperis as well as his

motion for recusal.            We dispense with oral argument because the

facts    and    legal    contentions       are    adequately       presented     in   the

materials       before    this    court     and   argument       would    not   aid   the

decisional process.

                                                                        PETITION DENIED




                                             2